Exhibit 10.80
FUELCELL ENERGY, INC.
3 Great Pasture Road
Danbury, Connecticut
February 8, 2011
Joseph G. Mahler
Dear Joe,
FuelCell Energy, Inc. (the “Company”) values and appreciates the contributions
you have made and continue to make to the progress and success of the Company.
Accordingly, the Compensation Committee of the Board of Directors of the Company
has determined that all outstanding stock options and restricted stock awards
that have been granted to you as of the date hereof shall accelerate and
immediately vest upon a Change of Control (as defined below). In addition, all
future stock options and restricted stock awards granted to you by the Company
shall also accelerate and immediately vest upon a Change of Control.
For purposes of this agreement, a “Change of Control” shall be deemed to have
occurred if the transaction is of a nature that would be required to be reported
in response to Item 1(a) of the Current Report on Form 8-K, as in effect on
January 1, 2003, pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”); provided that, without limitation, such a “Change
of Control” shall be deemed to have occurred if: (i) a third Person, including a
“group” as such term is used in Section 13(d)(3) of the Exchange Act, other than
the trustee of any employee benefit plan of the Company, becomes the beneficial
owner, directly or indirectly, of 35% or more of the combined voting power of
the Company’s outstanding voting securities ordinarily having the right to vote
for the election of directors of the Company; (ii) during any period of
twenty-four (24) consecutive months individuals who, at the beginning of such
consecutive twenty-four (24) month period, constitute the Board of Directors of
the Company (the “Board”) cease for any reason (other than retirement upon
reaching normal retirement age, disability, or death) to constitute at least a
majority of the Board; provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least three quarters of the directors
comprising the Incumbent Board shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; or
(iii) the Company shall cease to be a publicly owned company having its
outstanding Common Stock listed on the New York Stock Exchange or quoted in the
NASDAQ National or Small Cap Market System, except where the delisting is
related to a private purchase of the Company’s stock by a group consisting of
the Company’s current officers.
For these purposes, a “Change of Control” also shall not be deemed to have
occurred where, with respect to any transaction otherwise constituting a “Change
of Control,” you are reasonably expected to maintain your existing position as
Executive Vice-President and CFO with the Company.
For these purposes, Incumbent Board means the Board as in existence twenty-four
(24) months prior to the date the action is being considered. Notwithstanding
the foregoing, if the Incumbent Board specifically determines that any
transaction does not constitute a Change of Control for purposes of this
Agreement, such determination shall be conclusive and binding.
Please sign below on the enclosed copy of this letter, whereupon it will be a
binding agreement between us.

             
 
      Very truly yours,    
 
           
 
      /s/ Darrell Bradford
 
Darrell Bradford    
 
      VP Human Resources    
 
           
AGREED AND ACCEPTED:
           
 
           
/s/ Joseph G. Mahler
 
Joseph G. Mahler
           

 

 